Citation Nr: 0027555	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating for service connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for service connected 
degenerative arthritic changes of the lumbar spine, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
which the RO assigned a 20 percent rating for lumbosacral 
strain and a 10 percent rating for degenerative arthritic 
changes of the lumbar spine.  

In his May 1999 "Appeal to Board of Veterans' Appeals" (VA 
Form 9), the veteran claims that he is totally disabled for 
all gainful employment due to all of his service connected 
disabilities.  The Board finds this assertion tantamount to a 
claim for a total disability rating based on individual 
unemployability (TDIU).  This claim is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected lumbosacral strain is 
manifested by complaints of continuous persistent low back 
pain, episodes of weakness and numbness in the right leg 
causing an inability to left any weight, difficulty walking, 
and objective evidence of limited range of motion, pain and 
tenderness throughout the lumbosacral region, degenerative 
arthritic changes and lumbar stenosis.

3.  The veteran's service connected degenerative arthritic 
changes of the lumbar spine are manifested by x-ray evidence 
of arthritic changes and painful motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a 40 percent rating, 
and no higher, for lumbosacral strain have been satisfied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5293 (1999).

2.  The criteria for an assignment of a rating higher than 10 
percent for degenerative changes of the lumbar spine have not 
been satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 
4.59, 4.71a Diagnostic Code 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
rating for his service-connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of the veteran's low back 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  
The RO granted service connection for lumbosacral strain in 
July 1967, with a noncompensable rating effective April 26, 
1967, the date following service separation.  The veteran's 
service medical records reveal a January 1967 hospital report 
and narrative summary in which he related a history of a fall 
on his back against a concrete curb in October 1965.  He 
stated that low back pain had its origins then.  The 
diagnoses included "chronic muscular ligamentous strain, 
possibly secondary to old compression fracture of D-11."  
The disability was assessed as "slight".  A March 1967 
Medical Board Report recommended that the veteran not be 
retained in service, based in part on his back condition.  
After service discharge, a June 1967 VA examination resulted 
in a diagnosis of lumbosacral strain, chronic, mild.  

The veteran requested an increased rating for his service 
connected back condition in 1996.  In March 1997, the RO 
increased the back disability rating to 10 percent effective 
July 29, 1996, the date of the RO's receipt of the veteran's 
claim.  A November 1996 VA examination revealed some 
limitation of motion of the lumbar spine with objective 
evidence of moderate pain on motion.  X-rays of the lumbar 
spine revealed mild degenerative anterior spurring with no 
compression fracture or subluxation.  The diagnosis was 
degenerative joint disease of the lumbosacral spine.  The 
veteran requested an increased evaluation again in July 1998.  
In April 1999, the RO increased the veteran's back disability 
rating to 20 percent for lumbosacral strain and assigned a 
separate 10 percent rating for degenerative arthritic changes 
of the lumbar spine, both ratings effective August 3, 1998, 
the date of receipt of the veteran's increased rating claim.    

The veteran appeals these disability evaluations, contending 
that his symptomatology warrants higher ratings because he 
now experiences increased back pain with radiating pain and 
loss of nerve function.  After a review of the record, the 
Board finds that the evidence supports a higher rating for 
the lumbosacral strain, but not for the degenerative 
arthritic changes.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5293 and 5010, for intervertebral disc 
syndrome and traumatic arthritis.   The Board will first 
consider the veteran's current lumbosacral strain rating.  
Under DC 5293, a 60 percent rating is warranted for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome; recurring attacks, with intermittent relief.  A 20 
percent rating is warranted when this condition is moderate 
with recurring attacks.  

In reviewing the evidence, the Board finds that an increased 
rating is warranted under DC 5293.  There is sufficient 
evidence of a severe intervertebral disc syndrome condition, 
with recurring attacks and little intermittent relief.  The 
most recent VA examination, from January 1999, revealed that 
the veteran complained of continuous persistent low back pain 
and episodes of weakness and numbness in his right leg caused 
by leaning forward on the leg or trying to climb stairs.  He 
also stated that he is unable to lift any objects because his 
right leg becomes weak and numb and he drops the object.  He 
stated that he could only walk short distances before right 
leg pain and numbness forces him to stop.  

On examination, the veteran had marked tenderness over the 
lumbosacral region with any palpation causing pain.  He 
walked with a limping gait.  He was unable to put pressure on 
the right leg, could not stand on his toes and had difficulty 
squatting.  He had difficulty getting on and off the table, 
lying on the table and showed marked restricted leg raising 
on the right side; he was only able to lift his right leg to 
30 degrees, but he could lift the left leg to 90 degrees.  He 
had difficulty in all motion of the lumbosacral spine with a 
moderate amount of pain during range of motion.  In flexion 
he was unable to touch his toes.  Extension was from 0 to 10 
degrees.  Left lateral bending was 35 degrees to the left and 
30 degrees to the right, with increasing difficulty and a 
feeling of "pins and needles" during lateral bending.  
Rotation was limited to 10 degrees to the right and 15 
degrees to the left.  The veteran's gait was unsteady with a 
tendency to limp, and to fall and hurt himself.  X-rays 
revealed some mild degenerative changes of the lumbosacral 
spine, with marginal spondylosis of the anterior superior end 
plates of L2 through L5 and degenerative arthritic changes at 
the apophyseal joints at L5-S1.  The VA examination 
diagnostic impression was chronic low back pain with right 
side sciatica, and lumbar stenosis from August 1998 magnetic 
resonance imaging (MRI).  

This evidence weighs in favor of an increased rating under DC 
5293, as it supports the criteria of a severe disc condition 
with recurring painful attacks and little intermittent 
relief.  The Board also notes that VA electromyography (EMG) 
and nerve conduction tests in February 1999 were normal, 
while similar tests in July 1998 resulted in 
electrophysiologic findings indicative of a right and left L3 
through S1 polyradiculopathy.  In the Board's opinion, there 
is strong evidence that this low back disability is more 
severe than a moderate condition.  The Board finds that in 
applying the reasonable doubt standard of 38 C.F.R. § 4.3 and 
evaluating the 20 percent and 40 percent criteria for DC 5293 
in accordance with 38 C.F.R. § 4.7, an increased rating to 40 
percent under DC 5293 is warranted.  The Board notes, 
however, that there is no evidence of demonstrable muscle 
spasm, absent ankle jerk or other factors indicative of a 
pronounced condition to warrant a 60 percent rating.

Under DC 5010, traumatic arthritis is rated as for 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 10 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion, nor will they be 
used in rating conditions listed under DC 5013 to 5024, 
inclusive.  

In this case, the limitation of motion of the lumbar spine 
does not warrant an increased evaluation under DC 5292 or DC 
5010.  As stated, the veteran's degenerative arthritic 
changes of the lumbosacral spine are already rated as 10 
percent disabling due to painful motion.  The newly assigned 
40 percent rating under DC 5293 also takes into consideration 
limited motion and painful motion of the spine.  With this in 
mind, the Board does not find sufficient evidence to assign a 
rating higher than 10 percent for painful arthritic motion 
under DC 5010.      

The Board also considers all of the applicable regulations, 
including consideration of the limitation of function imposed 
by pain.  See 38 C.F.R. §§ 4.40, 4.45, (1999), DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Section 4.40 allows for VA to 
take functional loss into consideration when rating a 
disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  
Section 4.45 directs consideration of joint disability due to 
less movement of the joint than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  These criteria also consider 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight bearing.  
Section 4.59 considers painful motion due to arthritis.  

The Board finds that an additional rating is not warranted 
pursuant to Sections 4.40, 4.45 or 4.59.  The Board 
recognizes that the factors described under these sections 
must be considered even though painful motion under DC 5010 
obviously includes the element of pain in its criteria.  
However, the evidence does not present such a level of 
painful motion to require an additional rating under these 
sections.  The veteran's significant painful motion appears 
to be adequately compensated by the 40 percent rating now 
assigned under DC 5293 and the 10 percent rating under 
DC 5010.  Therefore, an additional rating under these 
criteria is not warranted. 

These disability ratings assigned according to the Schedule 
do not, however, preclude the Board from granting a higher 
rating for the veteran's low back disability.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether the veteran's claims for an increased rating 
for low back disability and right wrist disability warrant 
the assignment of an extraschedular rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 100 
percent, exists in the Schedule for greater disability of the 
back.  However, the record does not establish a basis to 
support a higher rating for this disability under the 
Schedule.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or treatment for his low back disability.  
Also, it is not shown that this condition has markedly 
interfered with his employment.  The Board acknowledges that 
the veteran asserts that he can no longer perform as a heavy 
equipment operator due to low back pain and numbness in his 
right leg.  However, there is no evidence that that veteran 
could not function adequately in an occupational environment 
requiring less stress on his back and lower extremities.  The 
Board does not find sufficient evidence of a low back 
condition so unusually severe as to require extraschedular 
rating.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to an increased rating to 40 percent, and no 
greater, for lumbosacral strain is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an increased rating for the degenerative 
arthritic changes of the lumbar spine is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

